Exhibit 10.8

 

COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT

IN RESPECT OF CONTRACTS, LICENSES AND PERMITS

(BORROWER’S CONTRACT ASSIGNMENT)

 

Effective Date as of February 27, 2020

 

1.            PARTIES. GANO HOLDINGS, LLC, a Rhode Island limited liability
company, having its chief executive office and principal place of business at
c/o Procaccianti Companies, 1140 Reservoir Avenue, Cranston, Rhode Island 02920
(hereinafter called “Borrower”) hereby assigns, transfers, sets over, pledges
and, if applicable, delivers, to EAST BOSTON SAVINGS BANK, a Massachusetts
banking corporation, having a place of business at 67 Prospect Street, Peabody,
Massachusetts (hereinafter called “Bank”), and hereby grants to Bank a
continuing security interest in all of the Assigned Contracts and Permits (as
defined herein) to secure the Obligations (as defined herein).

 

2.            LOAN AGREEMENT; DEFINED TERMS. This Collateral Assignment and
Security Agreement In Respect of Contracts, Licenses and Permits (“Collateral
Assignment” or “Agreement”) is given pursuant to the terms, provisions and
conditions of that certain Omnibus Amendment, Assignment, Assumption, Release
and Reaffirmation Agreement dated as of even date herewith by and among
Borrower, the parties defined therein as the “Procaccianti Parties” and Bank (as
the same may be amended from time to time, the “Omnibus Agreement”), pursuant to
which Omnibus Agreement the Bank has agreed to modify the Prior Loan (as “Prior
Loan” is defined in the Omnibus Agreement). CAPITALIZED TERMS NOT OTHERWISE
SPECIFICALLY DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM BY THE
OMNIBUS AGREEMENT.

 

3.            ASSIGNED CONTRACTS AND PERMITS. The term “Assigned Contracts and
Permits” shall mean all of Borrower’s right, title and interest in and to all
contracts, licenses, permits, approvals, agreements and warranties, whether now
owned or hereafter acquired, and all proceeds and products thereof, and all
accounts, contract rights and general intangibles related thereto, which are in
any manner related to any or all of the following: (a) the land located at 220
India Street, Providence, Rhode Island, and which is more particularly described
on Exhibit A attached hereto (the “Land”); and (b) all Improvements now or
hereafter located on the Land and all Improvements to be constructed on the Land
(the Land and all such Improvements being hereinafter together called the
“Property”).

 

The Assigned Contracts and Permits include, but are not limited to, those
described on Schedule A which is annexed hereto and made a part hereof.

 

4.            OBLIGATIONS. The term “Obligations” shall mean the payment and
performance of all obligations in favor of the Bank arising hereunder and/or
under the other Loan Documents.

 





 

 

5.            COVENANTS, WARRANTIES AND REPRESENTATIONS. Borrower covenants with
Bank that, and warrants and represents to Bank that:

 

5.1            Borrower is and shall be the holder of the Assigned Contracts and
Permits free and clear of all pledges, liens, security interests and other
encumbrances of every nature whatsoever except in favor of Bank;

 

5.2            Borrower has the full right, power and authority to assign, and
to grant the pledge of and security interest in, the Assigned Contracts and
Permits as herein provided;

 

5.3            The execution, delivery and performance of this Collateral
Assignment by Borrower does not and will not result in the violation of any
mortgage, indenture, contract, instrument, agreement, judgment, decree, order,
statute, rule or regulation to which Borrower is subject or by which it or any
of its property is bound;

 

5.4            Borrower shall not make any other assignment of, or permit any
pledge, lien, security interest or encumbrance to exist with respect to, the
Assigned Contracts and Permits except in favor of Bank, and Borrower shall not
otherwise transfer, assign, sell or exchange its interest in the Assigned
Contracts and Permits;

 

5.5            To the extent requested by Bank, a true and complete copy of each
Assigned Contract and Permit which now exists and which is evidenced by a
written agreement or document has been delivered to Bank and, to the extent
required pursuant to the terms of the Loan Agreement or if otherwise requested
by Bank, a true and complete copy of each Assigned Contract and Permit which
becomes effective or is issued in the future shall be promptly delivered to
Bank;

 

5.6            Each Assigned Contract and Permit presently in existence is in
full force and effect, is valid and enforceable against Borrower (and to the
best of Borrower’s knowledge, against all other parties thereto) in accordance
with its terms (subject to bankruptcy, insolvency and similar laws of general
application affecting the rights and remedies of creditors and, with respect to
the availability of remedies of specific enforcement, subject to the discretion
of the court before which proceedings therefor may be brought); has not been
modified in any material respect except as has been disclosed to Bank in
writing; and, to the best of Borrower’s knowledge, no default exists thereunder
on the part of any party thereto. Each Assigned Contract and Permit which comes
into existence after the date hereof shall be valid and enforceable against
Borrower (and to the best of Borrower’s knowledge, against all other parties
thereto) in accordance with its terms (subject to bankruptcy, insolvency and
similar laws of general application affecting the rights and remedies of
creditors and, with respect to the availability of remedies of specific
enforcement, subject to the discretion of the court before which proceedings
therefor may be brought);

 

5.7            No Assigned Contract and Permit shall be amended, modified or
changed in any material respect, have any of its material terms waived by
Borrower, or be canceled or terminated, without Bank's prior written consent in
each instance, such consent not to be unreasonably withheld, so long as no Event
of Default is continuing;

 



2

 

 

5.8            Borrower shall pay and perform all of its obligations under or
with respect to each Assigned Contract and Permit and not permit any default by
it to exist with respect thereto. Borrower shall exercise all commercially
reasonable efforts necessary to enforce or secure performance by any other party
to each Assigned Contract and Permit; and

 

5.9            In the case of any contract, license, permit, approval, agreement
or warranty relating to the Property which cannot be assigned by Borrower to
Bank without the consent of a third party and which consent has not yet been
obtained, upon Bank’s written request, Borrower shall make all commercially
reasonable efforts to obtain such consent.

 

6.            RIGHTS OF BORROWER PRIOR TO DEFAULT. So long as there exists no
Event of Default, Borrower shall have and may exercise all rights as the owner
or holder of the Assigned Contracts and Permits which are lawful and are not
inconsistent with the provisions of the Loan Documents. Upon the occurrence and
during the continuance of any Event of Default, at Bank’s option and upon
written notice to Borrower, the right described in the preceding sentence shall
cease and terminate, and in such event Bank is hereby expressly and irrevocably
authorized, but not required, on its own behalf and on behalf of the Lenders, to
exercise every right, option, power or authority inuring to Borrower under any
one or more of the Assigned Contracts and Permits as fully as Borrower could
itself.

 

7.            IRREVOCABLE DIRECTION. Borrower hereby irrevocably directs the
contracting party to, or grantor or licensor of, any such Assigned Contract and
Permit, to the extent not prohibited by either such Assigned Contract and Permit
or applicable law, or to the extent permitted under any recognition or other
agreement executed by such grantor or licensor, upon demand and after notice
from Bank of the occurrence of an Event of Default under any of the Loan
Documents, to recognize and accept Bank as the holder of such Assigned Contract
and Permit for any and all purposes as fully as it would recognize and accept
Borrower and the performance of Borrower thereunder. Borrower does hereby
constitute and appoint Bank, while this Collateral Assignment remains in force
and effect, irrevocably, and with full power of substitution and revocation, its
true and lawful attorney for and in its name, place and stead, after the
occurrence and during the continuance of such an Event of Default, to demand and
enforce compliance with all the terms and conditions of the Assigned Contracts
and Permits and all benefits accrued thereunder, whether at law, in equity or
otherwise.

 

8.            UCC RIGHTS AND REMEDIES. Further, and without limitation of the
foregoing rights and remedies, upon the occurrence and during the continuance of
any Event of Default, Bank shall have the rights and remedies of a secured party
under the Uniform Commercial Code, as enacted in the Commonwealth of
Massachusetts and in the State where the Property is located, with respect to
the Assigned Contracts and Permits, in addition to the rights and remedies
otherwise provided for herein or by law or in equity or in any other Loan
Document. The Bank shall give Borrower ten (10) days' prior written notice of
the time and place of any public sale of any such Assigned Contract and Permit
or the time after which any private sale or any other intended disposition is to
be made. After deducting all expenses incurred in connection with the
enforcement of its rights hereunder, Bank shall cause the proceeds of the
Assigned Contracts and Permits to be applied to the Obligations in such order as
Bank may determine and Borrower shall remain liable for any deficiency.

 



3

 

 

9.            INDEMNIFICATION. Borrower hereby agrees to indemnify and to defend
and hold Bank and each Lender harmless against and from all liability, loss,
damage and expense, including reasonable attorneys' fees, which any of them may
or shall incur by reason of this Agreement, or by reason of any commercially
reasonable action taken in good faith by Bank hereunder or with respect to the
Assigned Contracts and Permits, and against and from any and all claims and
demands whatsoever which may be asserted against Bank or any Lender by reason of
any alleged obligation or undertaking on its part to perform or discharge any of
the terms, covenants and conditions contained in any of the Assigned Contracts
and Permits. Notwithstanding the foregoing, Borrower shall have no obligation to
indemnify Bank or any Lender against any liability, loss, damage or expense
which is directly caused by such indemnified parties' own gross negligence or
willful misconduct. BORROWER SHALL INDEMNIFY BANK AND EACH LENDER REGARDLESS OF
WHETHER THE ACT, OMISSION, FACTS, CIRCUMSTANCES OR CONDITIONS GIVING RISE TO
SUCH INDEMNIFICATION WERE CAUSED IN WHOLE OR IN PART BY BANK’S OR ANY LENDER’S
SIMPLE (BUT NOT GROSS) NEGLIGENCE. Should Bank or any Lender incur any such
liability, loss, damage or expense, the amount thereof, together with interest
thereon at the Default Rate of interest under the Note, shall be payable by
Borrower to Bank immediately upon demand, or at the option of Bank, Bank may
reimburse itself therefor out of any receipts, rents, income or profits of the
Property collected by Bank before the application of such receipts, rents,
income or profits to any other Obligations.

 

10.          BANK AND LENDERS NOT OBLIGATED. Nothing contained herein or
elsewhere shall operate to obligate, or be construed to obligate, Bank to
perform any of the terms, covenants or conditions contained in any of the
Assigned Contracts and Permits or otherwise to impose any obligation upon Bank
with respect to the Assigned Contracts and Permits prior to written notice by
Bank to Borrower of Bank's election to assume Borrower's obligations under one
or more of the Assigned Contracts and Permits. Prior to such written notice from
Bank of such election, this Agreement shall not operate to place upon Bank any
responsibility for the operation, control, care, management or repair of the
Property or for the payment, performance or observance of any obligation,
requirement or condition under any such Assigned Contract and Permit, or under
any agreement in respect to any such Assigned Contract and Permit, and the
execution of this Agreement by Borrower shall constitute conclusive evidence
that all responsibility for the operation, control, care, management and repair
of the Property as well as the payment, performance or observance of any
obligation, requirement or condition under the Assigned Contracts and Permits is
and shall be that of Borrower, prior to written notice from Bank of such
election. Even if Bank does exercise its rights, it shall be liable to the other
contracting parties only during the period that it is exercising the rights of
Borrower under the Assigned Contracts and Permits, and at all times Borrower
retains the obligation to reimburse Bank promptly upon demand or otherwise pay
when due all obligations incurred in connection with the Assigned Contracts and
Permits.

 

11.          FURTHER ASSURANCES; UCC FILINGS. Borrower agrees to execute and
deliver to Bank, at any time or times during which this Agreement shall be in
effect, such further instruments as Bank in good faith may deem necessary to
make effective this Agreement, the security interest created hereby and the
covenants of Borrower herein contained. To evidence such

 



4

 

 

security interest, Bank is expressly authorized to file (without the signature
of Borrower) Uniform Commercial Code financing statements and continuation
statements or other amendments in a form reasonably satisfactory to Bank,
pursuant to the provisions of the Uniform Commercial Code as enacted in the
Commonwealth of Massachusetts, and/or the state of formation of the Borrower, as
debtor, as applicable. Borrower shall pay all costs for the preparation and
filing thereof.

 

12.            NO WAIVER; CUMULATIVE RIGHTS. Failure of Bank to avail itself of
any of the terms, covenants, and conditions of this Agreement for any period of
time, or at any time or times, shall not be construed or deemed to be a waiver
of any of its rights hereunder. The rights and remedies of Bank under this
Collateral Assignment are cumulative and are not in lieu of, but are in addition
to, any other rights and remedies which Bank and/or Lenders shall have under or
by virtue of the Obligations and the Loan Documents. The rights and remedies of
Bank hereunder may be exercised from time to time and as often as such exercise
is deemed expedient by Bank.

 

13.            BANK; RIGHT TO ASSIGN. Borrower agrees that upon any sale or
transfer of the Loan Documents, or upon any Person acquiring the Property or any
interest therein, Bank may deliver to the purchaser or transferee the Assigned
Contracts and Permits and may assign to such purchaser or transferee the rights
of Bank hereunder, who shall thereupon become vested with all powers and rights
given to Bank in respect thereto, and Bank shall be forever relieved and fully
discharged from any liability or responsibility thereafter accruing in
connection therewith. In no event shall Bank be liable with respect to, or on
account of, the Assigned Contracts and Permits, except for the safekeeping of
any instruments actually delivered to Bank pursuant hereto, and Bank shall
specifically have no obligation to enforce any rights against any contractor, or
grantor or issuer.

 

14.            TERMINATION AND REASSIGNMENT. Upon full payment and performance
of the Obligations, this Collateral Assignment shall become and be void and of
no effect and, in that event, upon the request of Borrower and at its cost, Bank
covenants to execute and deliver to Borrower instruments effective to evidence
the termination of this Collateral Assignment and the reassignment (without
recourse) to Borrower of the Assigned Contracts and Permits and the rights,
title, interest, power and authority assigned herein; provided, however, that
any affidavit, certificate or other written statement of any officer of Bank
stating that any part of the Obligations remains unpaid shall be and constitute
conclusive evidence of the then validity, effectiveness and continuing force of
this Agreement and any Person receiving any such affidavit, certificate or
statement may, and is hereby authorized to rely thereon.

 

15.            COPIES OF DEFAULT NOTICES. Borrower agrees to provide Bank
promptly, but in any event within five (5) Business Days after receipt or
knowledge thereof by Borrower, with copies of any and all notices received by
Borrower which allege, either directly or indirectly, that Borrower is in
default of, or deficient in the performance of the terms of any obligation of
Borrower under, any Assigned Contract and Permit which is material to the
ownership and operation of the Property, or that any fact or circumstance exists
which could reasonably lead to the termination, suspension, revocation or loss
of any Assigned Contract and Permit which is material to the ownership and
operation of the Property.

 



5

 

 

16.            NOTICES. Any notices given pursuant to this Agreement shall be
sufficient only if given in the manner provided for in the Mortgage.

 

17.            SUCCESSORS AND ASSIGNS. All of the agreements, obligations,
undertakings, representations and warranties herein made by Borrower shall inure
to the benefit of Bank and Lenders and Bank's and Lenders' respective successors
and assigns and shall bind Borrower and its successors and assigns.

 

18.            CAPTIONS AND HEADINGS. Captions and headings in this Agreement
are intended solely for the convenience of the parties and shall not be
considered in the determination of the meaning of any provision hereof.

 

19.            COUNTERPARTS. This Collateral Assignment may be executed in
several counterparts, each of which when executed and delivered is an original,
but all of which together shall constitute one instrument. In making proof of
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart which is executed by the party against whom enforcement of
this Collateral Assignment is sought.

 

20.            GOVERNING LAW. This Collateral Assignment shall be enforced and
construed in accordance with the substantive law of the Commonwealth of
Massachusetts without resort to that state’s conflict of laws rules.

 

21.            SEVERABILITY. If any provision of this Collateral Assignment is
held to be invalid, illegal or unenforceable in any respect, this Collateral
Assignment shall be construed without such provision and the validity, legality
and enforceability of the remaining provisions of this Collateral Assignment
shall not be affected thereby.

 

22.            OTHER SECURITY AGREEMENTS. This Collateral Assignment shall not
be deemed to affect, limit, modify or otherwise have any impact on, or be
affected, limited, modified or otherwise impacted by, any other security
agreement or similar instrument (including, but not limited to, any Security
Document) given by Borrower or any other debtor in connection with the Loan or
the Loan Documents. Notwithstanding anything to the contrary herein contained,
this Collateral Assignment shall be deemed supplemental to, and not in
derogation of, any such security agreement or similar instrument (including, but
not limited to, any Security Document) now or hereafter executed by Borrower or
any other debtor in favor of Bank.

 

[Rest of page intentionally left blank; signatures on following page(s).]

 



6

 

 

IN WITNESS WHEREOF, Borrower has caused this Collateral Assignment to be duly
executed and delivered, as a sealed instrument, as of the date first above
written.

 



  BORROWER:       GANO HOLDINGS, LLC,   a Rhode Island limited liability company
      By: /s/ James A. Procaccianti   Name: James A. Procaccianti   Title:
Authorized Representative

 





 

 

SCHEDULE A

 

Contracts, Licenses and Permits

 

1.Hotel Management Agreement with ______________, dated __________________ (the
“Tenant Collateral Assignment”).

 

2.Franchise Agreement with ______________, dated _____________, as collaterally
assigned by Tenant to Borrower pursuant to the Tenant Collateral Assignment.

 

3.Other, including, without limitation, the following:

 

a.



b.



c.

 





 

 

EXHIBIT A

 

Legal Description of Land

 

PARCEL ONE (Fee Estate)

 

That certain tract or parcel of land, together with all buildings and
improvements thereon located westerly of India Street and Tockwotton Street, in
the City of Providence, County of Providence and State of Rhode Island, being
bounded and described as follows:

 

Beginning at a point in the terminus of India Street, said point, being the most
southwesterly corner of the herein described parcel;

 

Thence running in a northwesterly direction, by and with land now or formerly of
the State of Rhode Island, a distance of 199.16 feet to a corner, said corner
being the most southwesterly corner of the herein described parcel;

 

Thence turning an interior angle of 106° 04’ 16” and running in a northerly
direction, by and with the aforementioned State of Rhode Island land, a distance
of 148.27 feet to a corner, said corner being the most northwesterly corner of
the herein described parcel;

 

Thence turning an interior angle of 126° 47’ 47” and running in a northeasterly
direction, by and with the southerly State Freeway Line of Route 195, a distance
of 31.22 feet to a point;

 

Thence turning an interior angle of 139° 01’ 22” and running in an easterly
direction, by and with the aforementioned State Freeway Line of Route 195, a
distance of 91.64 feet to a point;

 

Thence turning an interior angle of 348° 01’ 18” and running in a northeasterly
direction, by and with the aforementioned State Freeway Line of Route 195, a
distance of 44.34 feet to a point;

 

Thence turning an interior angle of 22° 46’ 24” and running in a northeasterly
direction, by and with the aforementioned State Freeway Line of Route 195, a
distance of 64.59 feet to a point;

 

Thence turning an interior angle of 157° 13’ 36” and running in a southeasterly
direction, by and with the aforementioned State Freeway Line of Route 195, a
distance of 111.70 feet to corner, said corner being the most northeasterly
corner of the herein described parcel;

 

Thence turning an interior angle of 90° 00’ 00” and running in a southwesterly
direction, by and with the terminus of Tockwotton Street, a distance of 25.00
feet to a corner, said corner being the southwesterly corner of Tockwotton
Street;

 

Thence turning an interior angle of 179° 38’ 45” and continuing in a
southwesterly direction by and with land now or formerly of Brown University, a
distance of 161.01 feet to a corner, said corner being the most southwesterly
corner of said Brown University land;

 





 

 

Thence turning an interior angle of 180° 26’ 00” and continuing in a
southwesterly direction, by and with the previously mentioned terminus of India
Street, a distance of 25.08 feet to the point and place of beginning;

 

The last course making an angle of 90° 00’ 00” with the first herein described
course.

 

PARCEL TWO (Leasehold Estate)

 

That certain tract or parcel of land, together with all buildings and
improvements thereon, located westerly of India and Tockwotton Streets, in the
City of Providence, County of Providence, State of Rhode Island, being bounded
and described as follows:

 

Beginning at a point in the westerly terminus of India Street, said point being
the most southeasterly corner of land now or formerly of Gano Holdings, LLC;

 

Thence running in a southerly direction, by and with the aforementioned westerly
terminus of India Street, a distance of 26.27 feet to a corner, said corner
being the most southerly end of westerly terminus of India Street, said corner
also being the most southeasterly corner of the herein described parcel;

 

Thence turning an interior angle of 91° 03’ 58” and running in a westerly
direction, by and with the northerly Highway Line of I-195, a distance of 146.26
feet to a point;

 

Thence turning an interior angle of 174° 13’ 07” and continuing in a westerly
direction, by and with the aforementioned northerly Highway Line of I-195, a
distance of 39.55 feet to a point;

 

Thence turning an interior angle of 165° 24’ 18” and running in a northwesterly
direction, by and with the aforementioned northerly Highway Line of I-195, a
distance of 28.27 feet to a point;

 

Thence turning an interior angle of 162° 37’ 37” and continuing in a
northwesterly direction, by and with the aforementioned westerly Highway Line of
I-195, a distance of 10.76 feet to a point;

 

Thence turning an interior angle of 153° 59’ 11” and continuing in a
northwesterly direction, by and with the aforementioned westerly Highway Line of
I-195, a distance of 10.76 feet to a point;

 

Thence turning an interior angle of 169° 22’ 07” and continuing in a
northwesterly direction, by and with the aforementioned westerly Highway Line of
I-195, a distance of 124.00 feet to a corner, said corner being the most
westerly corner of the herein described parcel;

 

Thence turning an interior angle of 120° 51’ 49” and running in a northeasterly
direction, by and with the aforementioned westerly Highway Line of I-195, a
distance of 30.19 feet to a corner, said corner being the most northwesterly
corner of and now or formerly of Gano Holdings, LLC, said corner also being the
most northerly corner of the herein described parcel;

 



2

 

 

Thence turning an interior angle of 58° 58’ 09” and running in a southeasterly
direction, by and with the aforementioned Gano Holdings, LLC land a distance of
148.27 feet to a corner, said corner being the most southwesterly corner of land
now or formerly of Gano Holdings, LLC;

 

Thence turning an interior angle of 283° 55’ 44” and running in an easterly
direction, by and with the aforementioned Gano Holdings, LLC land, a distance of
199.16 feet to the point and place of beginning.

 

The last course making an angle of 90° 00’ 00” with the first herein described
course.

 



3

 